DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant's election with timely traverse of Group I Claims 1-11 in the reply filed on 06/16/2022 is acknowledged.  The traversal is on the ground(s) that fact that there is no undue burden to examine all of the claims in the application.  In particular, the Examiner in the international PCT application examined all of the claims as evidenced by the International Search Report/Written Opinion dated June 12, 2018. Therefore, there should be no undue burden in examining all claims in the present application.  This is not found persuasive because Applicants’ argument that there is no undue burden to examine all of the claims is conclusory in that Applicants have not addressed the actual reasons given for the lack of unity given in the Restriction Requirement of 5/12/2022.  Such lack of unity is based on the common technical feature of the all the claims as being obvious and not a special technical feature, which was not indicated in the International Search Report/Written Opinion.  
Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Regarding Claims 1, and 3-11, Claim 1 recites “. . . (A) an organosilicon compound containing a hydroxyl or hydrolyzable group, modified with a fluorooxyalkylene-containing polymer residue, and/or a partial (hydrolytic) condensate thereof, and (B) an organosilicon compound containing a hydroxyl or hydrolyzable group and a polyether group, modified with a fluorooxyalkylene-containing polymer residue, and/or a partial (hydrolytic) condensate thereof . . .”  This recitation is unclear because enclosing language within parentheses - (hydrolytic) - causes confusion whether the language is optional.  Therefore, it is advised that the parentheses are removed.  Also both series of components is unclear and vague from “and/or” whether just the residue in each is a partial condensate thereof or the organosilicon compound in each is the thereof for partial condensate. 
Also the recitation in Claim 1 of “. . . wherein Rf is a mono- or divalent fluorooxyalkylene-containing polymer residue, A is independently a di- to heptavalent organic group, R is independently C1-C4 alkyl or phenyl, X is independently a hydroxyl or hydrolyzable group, n is an integer of 1 to 3, m is an integer of 1 to 6, and a is 1 or 2, and/or a partial (hydrolytic) condensate thereof . . .” is unclear and vague for the reference for “thereof”.  In addition to the parenthesis concern is this Rf, or residue, or A or component (A) or formula (1)?   
Furthermore Claim 1 recites “ N is independently an optionally fluorinated, tri- to octavalent organic group which may contain oxygen, silicon or nitrogen. . .”  This recitation is unclear and vague and indefinite whether N itself is optional because if N is independently an optionally fluorinated, tri- to octavalent organic group which may contain oxygen, silicon or nitrogen, then if N is not the optional fluorinated, tri- to octavalent organic group which may contain oxygen, silicon or nitrogen, what is N? 
Additionally the recitation “. . . and G and E' individually may be randomly arranged, and/or a partial (hydrolytic) condensate thereof” is unclear and vague and indefinite because, in addition to the parenthesis concern, is G and E’ a partial (hydrolytic) condensate thereof or Rf or formula (3) or component (B)?  
Claims 3-5 and 9-11 are unclear and vague and indefinite as depending from a cancelled claim.  Also Claims 3-5 are unclear, vague and indefinite in reference to “[Chem #]” while also referring to formula numbers.  Is the formula number also a [Chem number]?    
Also for Claims 3-8, Claim 3 recites “wherein component (A) is an organosilicon compound containing a hydroxyl or hydrolyzable group, modified with a fluorooxyalkylene-containing polymer residue, represented by the general formula (4) or (5). . .”  This recitation is unclear, vague and indefinite whether formula (4) or (5) replace formula (1) or are in addition to formula (1).  Also the phrase “a is an integer of 1 to 5” should be moved to formula (4).  Also the recitation “. . . A1 is a C2-C6 divalent hydrocarbon group which main contain an ether bond, B1 is independently a C1-Cs alkylene group which may contain at least one selected from oxygen atom, diorganosilylene group, and diorganosiloxane structure, Rf, X, R, n and a are as defined above, and/or a partial (hydrolytic) condensate thereof. . .” is unclear, vague and indefinite.  This is because in addition to the “(hydrolytic) concern is the “and/or a partial (hydrolytic) condensate thereof” for A1 or formula (5) or [Chem. 4] or formula (4a) or [Chem. 3] or component (A).  Also are Rf, X, n and α as defined above as for formula (4) or formula (1).  Also the recitation “wherein Rf, Y, X, R, n and α are as defined above, Z is independently a single bond, siloxane bond or silylene group, L is independently C1-C4 alkylene, l is an integer of 1 to 20, and al is an integer of 1 to 5, and/or a partial (hydrolytic) condensate thereof” is unclear, vague and indefinite.  This is because in addition to the “(hydrolytic)” concern are Rf, Y, X, R, n and α are as defined above for formula 6 or formula 4 or formula 2 or [Chem. 5], or [Chem. 4] or [Chem. 2].  
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-5 and 9-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3-5 and 9-11 depend from a cancelled claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S 20160304665, Sakoh et al (hereinafter “Sakoh”) in view of JPH07-000793, Yamamoto et al. 
For JPH07-000793 the English machine translation was retrieved from the National Center for Industrial Property Information and Training (INPIT) J-PlatPat website of https://www.j-platpat.inpit.go.jp/web/all/top/BTmTopEnglishPage, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Yamamoto”.  
Regarding Claim 1, Sakoh discloses in the entire document particularly in the abstract and at ¶s 0014-0020 a fluoropolyether-containing polymer-modified silane has general formula (1)  
    PNG
    media_image1.png
    130
    229
    media_image1.png
    Greyscale
wherein Rf is a monovalent fluorooxyalkyl or divalent fluorooxyalkylene-containing polymer residue; A is a di to heptavalent organic group from Y as a divalent to hexavalent hydrocarbon group which may have a silicon atom and/or a siloxane bond with W is a divalent to hexavalent hydrocarbon group which may have a silicon atom and/or a siloxane bond, R as independently an alkyl of 1 to 4 carbon atoms or phenyl, X as independently hydroxyl or a hydrolyzable group, the letters n, a and m are respectively integers from 1 to 3, 1 to 5 and 1 to 5, and α is 1 or 2.  {i.e. These numbers all read within the ranges of n, m, and α of pending Claim 1 for Component A, formula (1) or Chem 1, and also like formula (4) and (4a) of pending Claim }. 
Sakoh also discloses a surface treating agent containing this silane and/or a partial (hydrolytic) condensate thereof, when applied to an article, forms a coat of excellent water/oil repellency and abrasion resistance {i.e. reading on a fluorochemical coating composition}.  Such a fluoropolyether-containing polymer-modified silane reads on Component A for formula (1) and for formula (4) and formula 4a of pending Claim1 1 and 3.   
However Sakoh does not expressly disclose Component B  
Yamamoto is directed as is Sakoh to a fluoroalkyl group or perfluoropolyether group containing surfactant or surface treatment agent as disclosed in the abstract, claim and ¶s 0001, 0007-0035 and Table 1 like example 6 and 8 for a compound as the third structure after “STR 11” indicator in ¶ 0032: 
    PNG
    media_image2.png
    250
    1030
    media_image2.png
    Greyscale
  
{i.e. This compound reads on formula (3) of pending Claim 1 in that Rf1 is equal to the divalent fluorooxyalkylene containing polymer with C3F7OCF(CF), variable Q is a divalent organic group which is equal to -CH2O(CH2)3Si(Me)2(CH2)3-, variable G is not present given δ = 0 and variable E’ is a divalent group containing an oxyalkylene group, specifically, -(OCH2CH2)10O-, and variable B is equal to a hydrogen atom, and variable α is equal to 1.  
	Yamamoto also teaches the following compound as the first structure after the “STR 11”:  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

This compound is a fluoropolyether group-containing polymer having a hydrolyzable group (-OCH3) and a polyether group (OCH2CH2)10. While the  terminal OCH3 group is not hydrolyzable in the same manner as -SiOCH3 groups are hydrolyzable, the compound shown directly above is capable of being converted into the corresponding analogous compound but terminated by an OH group, which is a hydrolyzed product.  As such, this compound reads on formula (3) of pending Claim 1.  Further, the fluorine-containing surfactants taught by Yamamoto in ¶s 0035 and last ¶ imparts or improves wettability, penetrability, spreadability, foam stability, fluidity, emulsifiability, dispersibility, and water and oil repellency. Therefore, application in various fields can be expected. Specifically, in the field of plastics and rubber industry emulsifier for polymerization, stabilizer for latex, powder fluorocarbon polymer agglomerate preparation aid, foaming additive for controlling spreading and coating unevenness, additive for imparting water and oil repellency to grease, polyolefin internal antistatic and antiblocking agents; oil storage in the petroleum industry.  These include additives for improving fluidity when recovering heavy oil from equipment, additives for improving wear resistance of lubricating oils, anti-icing additives are employed in various applications, including but not limited to additives for cleaning products, levelling improvers for polishes, cosmetic additives, antistatic agents for films and for controlling spreading and coating unevenness.  Such applications require treating a surface, which satisfies a coating composition for pending Claim 1.  Additionally, surfaces which are treated by compositions which comprise any one of the fluorine-containing surfactants taught by Yamamoto read on Applicants coating composition.  
In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here both Sakoh and Yamamoto have a similar purpose of the components of each for a surface treating agent.  Therefore given the similarity of purpose the components can be combined.  However the ratio of combination is not disclosed.  When faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Here a 1:1 ratio of the combined components of Matsuda and Matsuda 2 reads on the pending CTF ratio of 15:85 to 85:15.   
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G to have the fluorochemical component of Sakoh as afore-described for a surface treatment, where from Yamamoto the fluoroalkyl or perfluoropolyether containing silicon compound, i.e. fluorooxyalkyl silane, for a similar purpose of surfactant type surface treatment would be combined in a ratio of 1:1 with the motivation also to impart or improve wettability, penetrability, spreadability, foam stability, fluidity, emulsifiability, dispersibility, and water and oil repellency.  Such a combination would have a reasonable expectation of success to one skilled in the art because both Yamamoto and Sakoh directed to similar type of fluorochemical compounds in surface treatments as coatings.   
Double Patenting Claims 1 and 3-11 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  
Claims 1, 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,790,322, Sakoh, as the published U.S. Patent of U.S. Patent Application 2016,0304665 (hereinafter “Sakoh”) in view of U.S. 11,001,670, Sakoh et al (hereinafter “Sakoh 2”).  
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  There is significant overlap between present claims 1 and 3-11 drawn to a fluorochemical coating composition with a component A organosilicon compound of formula (1), (4) (4a), (7) (8), and Chem 9 of pending Claim 10 and formulae for Y of pending claims 6-7, and the fluoropolyether group containing polymer surface treating agent of Sakoh 2 at Claim 1 for formulae (1), (4), (4a) and Y formulae for pending claims 1, 3 and 7-8, Claim 2 and formula (7) of pending Claim 4, and Claim 3 for formula (8) of pending claim 5, and Claim 4 for Claim 1 for formulae (1), (4), (4a) and Y formulae for pending claims 1, 3 and 7-8, and first formula of claim 4 for Chem 9 formula of pending claim 10.  
The only differences are that the present claims 1 and 3-11 include a component B of formula (2) or (3) or (6).  Sakoh claims as noted from the discloses as indicated in the above 103 rejection for the component A of the pending claims.  However Sakoh is silent in disclosing the presence of component B of formulae (2) or (3) or (6).  
Sakoh 2 discloses at claims 9, 1 and 2 the same formulae for formulae (2), (3), (6) of pending claims 1 and 3.  Claims 3-6 disclose and claim the same formulae of pending claims 8-9.  Claim 8 in the first 2 listed formulae claims and discloses Chem 17 of pending Claim 11.  Pending claims 1 and 3-11 of Sakoh are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims are 1-6 Sakoh in view of Claims 1-12 of Sakoh 2.  At the time of the effective filing, it would have been prima facie obvious to a person having ordinary skill in the art for example at least under rationale G of MPEP § 2141 III and 2143 I G to have in addition the component of Sakoh as a component A in combination with the component of Sakoh 2 as component B because of a similar purpose of these two components for a fluoropolyether-group containing polymer from silanes as a surface treating agent for a treated article with the motivation to have improved water/oil repellency and abrasion resistance as disclosed in ¶ 0001 of Sakoh 2.  Also the combination of Sakoh 2 and Sakoh would give expected results to one skilled in the art because both are for components for a fluoropolyether-group containing polymer from silanes as a surface treating agent for a treated article from similar materials.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787